EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the title:
COMPUTER-IMPLEMENTED METHODS, A SYSTEM, AND A NON-TRANSITORY COMPUTER READABLE MEDIUM FOR INTELLIGENT ITEM REORDERING USING AN ADAPTABLE MOBILE GRAPHICAL USER INTERFACE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Eligibility Considerations:
When considering each of the limitations, the Examiner has concluded that the claims are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claims 1 and 21 reciting computer-implemented methods (i.e., processes); claim 9 reciting a system (i.e., machine), and claim 17 reciting a non-transitory computer-readable device (i.e., article of manufacture). With respect to independent claims 1, 9, 17, and 21, the eligible features include:
	determining, by the computing device, a first position in the graphical user interface for a graphical list of quantities based on the selected particular graphical element and a location of the determined quantity among the graphical list of quantities, a graphical representation of the determined quantity being closer to the selected particular graphical element than at least one other quantity in the graphical list of quantities when the graphical list of quantities is at the first position; and
displaying, by the computing device, the graphical list of quantities at the first position in the graphical user interface.
The claims recite an abstract idea because the claims recite inventory tracking of items, which is managing personal behavior. However, this abstract idea is integrated into a practical application because the claims demonstrate an improvement to displaying the items and quantities in a graphical user interface. Reflected in paragraphs [0017] and [0043] of Applicant’s specification, the instant invention is directed to improving usability of the limited screen size of a mobile device by having a determined quantity displayed to a user prior to the user selecting 

Prior Art Considerations:
Claims 1-2, 4-10, 12-18, and 20 recite a computer-implemented method, system, and non-transitory computer readable medium for displaying graphical elements associated with items and their quantities. The positions and locations of these graphical elements are dependent on the selection of the graphical element associated with the item and a selection of the graphical element associated with the item’s quantity. The list of quantities is scrollable, and the display of quantities is at an automatically scrolled position so that the location of the determined quantity is closer to the selected graphical element representing the selected item than other quantities in the list of quantities. The determined quantity can be selected and the user interface modified to reflect this selection. A recommended quantity can be determined based on a history of the item, and the quantity list can be based on the recommended quantity. The recommended quantity is also rendered closer to the selected graphical element than other quantities in the list of quantities.
The graphical elements’ positions and locations being dependent on the selection of the graphical element associated with the item and a selection of the graphical element associated with the item’s quantity in combination with the display of quantities being at an automatically scrolled position so that the location of the determined quantity is closer to the selected graphical element representing the selected item than other quantities in the list of quantities is novel over the cited prior art. The cited prior art utilizes graphical interfaces for displaying graphical 
Claims 21-23 recite similar limitations to claims 1-2, 4-6, 9-10, 12-14, 17, and 20. A first set of items is identified according to a first zone using a history associated with the first zone, with the first zone indicating an area at a physical location. The computing device generates a graphical user interface that has a first set of graphical elements representing a first set of items. The computing device receives a first input selecting a particular graphical element of the first set of graphical elements, with the particular graphical element representing a particular item. The computing device determines a quantity associated with the particular item, and then a first position in the graphical user interface is determined based on the selected particular graphical element and the location of the determined quantity among the list of quantities. The graphical representation of the determined quantity is closer to the selected particular graphical element than the other quantities in the graphical list of quantities. The list of quantities is then displayed in the first position of the graphical user interface. A second input is received which selects a graphical quantity from the list of quantities, and the particular graphical element representing the particular item is modified to indicate the second input. 
Associating the set of items with a first zone indicating an area at a physical location based on a history of the first zone in combination with determining a position and location in a graphical user interface of graphical elements is novel over the cited prior art. The cited prior art utilizes graphical interfaces for displaying graphical elements of items and their quantities in an inventory replenishment environment and beacons for creating zones of items in inventory, but 
The most relevant prior art of record includes Odenheimer et. al. (US 20130325672, herein referred to as Odenheimer), Kashima (US 20170123596, herein referred to as Kashima), Ng et. al. (US 20160371274 A1, herein referred to as Ng), Powell et. al. (US 20140279188, herein referred to as Powell), Goodwin et. al. (CA 2928057, herein referred to as Goodwin), Ellithorpe et. al. (US 11074643 B1, herein referred to as Ellithorpe) and Choudhary et. al. (CA 2788131 A1, herein referred to as Choudhary). Newly cited prior art Hart et. al. (US 7881987 B1) is also relevant.
Odenheimer discloses an inventory management user interface that recommends quantities of items that need to be replenished (Odenheimer: figs 1, 3). The graphical user interface is generated and displays graphical elements that correspond to inventory items (Odenheimer: fig 3; [0062]). When an item is selected, a quantity associated with that item is displayed next to the graphical element displaying that item (Odenheimer: fig 3; [0062]-[0063]). The user can either select to confirm the recommended quantity or override the recommended quantity by entering a different quantity (Odenheimer: [0031], [0063], [0074]). The graphical user interface is then modified to represent the item and quantity selected and can include a status of the item (Odenheimer: fig 3; [0063]). The recommended quantity is determined based on prior sales orders and current stock levels, and the list of items needing replenishing is displayed along with their respective quantities (Odenheimer: figs 1, 3; [0031], [0063], [0071]). Odenheimer does not disclose a graphical list of quantities associated with one item, a location among a graphical list of quantities, scrolling through a list of quantities, nor automatically 
Kashima discloses a user interface for making online purchases (Kashima: figs 5, 9). A user can select a particular item of interest, and that item appears in a pop-up window along with a drop-down menu of quantities to select from (Kashima: figs 5, 9; [0074], [0104], [0131]). The pop-up includes a list of quantities that overlays the selected item (Kashima, see: figs 5, 9; [0074], [0104], [0131]). The user selects from the drop-down list their desired quantity (Kashima, see: fig 9; [0131]). Kashima does not disclose a determined quantity, determining a location among a graphical list, nor automatically scrolling to the determined quantity. Kashima also does not disclose that the items are associated with zones based on a history of the zone.
Ng discloses rendering a recommended list with scores above a particular threshold, and that the list can be sorted based on numerical order by score (i.e., the location of each item in the list depends on its score) (Ng: [0040], [0063], [0065]). Ng does not disclose quantities of items, scrolling through a list of quantities, nor automatically scrolling to the determined quantity. Ng also does not disclose that the items are associated with zones based on a history of the zone.
Powell also discloses a user interface for inventory management (Powell: fig 3). The interface can recommend suggested quantities of an item needing to be reordered based on user history, and the quantities can be rendered in numerical order (Powell: fig 3; [0039], [0048]). Powell does not disclose determining a location among a graphical list of quantities, a scrollable list of quantities, nor automatically scrolling. Powell also does not disclose that the items are associated with zones based on a history of the zone.
Goodwin discloses a beacon system for managing item inventory locations (Goodwin: fig 3). Items are associated with a zone of a physical location and a unique identifier of a physical 
Ellithorpe discloses a product navigation and configuration system. A user can look through a list of items and scroll through pricings associated with discounts of those items (Ellithorpe: figs 3B-3F; [8:58-62]). Ellithorpe does not disclose determining locations of the graphical elements in the user interface based on the location of a determined quantity among a list of quantities nor automatically scrolling to a determined quantity among a list of quantities. Ellithorpe also does not disclose that the items are associated with zones based on a history of the zone.
Choudhary discloses a document navigation display that can determine the locations of items in a document and automatically scroll to a desired location in the document (Choudhary: fig 5B-5D; [0049], [0070]). Choudhary does not disclose displaying quantities nor determining a quantity among a list of quantities. Choudhary also does not disclose that the items are associated with zones based on a history of the zone.
Hart discloses a method and system for a purchase order interface to track and reorder inventory items in various physical locations (Hart: figs 1, 2, 4; [3:35-49], [11:1-5]). The purchasing user interface can recommend a default reorder quantity for an item and automatically fill in the amount based on the values in other columns for that item, such as a 
Although individually the references teach the individual claimed features, none of the cited references anticipate nor render obvious a scrollable list of quantities wherein the display of quantities is at an automatically scrolled position so that the determined quantity is closer to the selected graphical element for claims 1-2, 4-10, 12-18, and 20. Furthermore, none of the cited references anticipate nor render obvious the combination of associating a physical location for an item in inventory based on zones and modifying the graphical user interface based on a zone identification for claims 21-23.
Additionally, any combination of references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 4-6, 12-14, and 17-20 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comment
	The Examiner notes the attached non-patent literature titled “QuickBooks Introduces New Reorder Points that Tell When Inventory is Running Low”, published on March 26, 2017 by David William on SmallBizTrends.com, hereinafter referred to as “William.” William describes how QuickBooks tracks inventory for its users and suggests reorders based on a remaining quantity. Although describing another method and system for tracking inventory, William does not describe all the features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625